DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 06/07/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Claims 1-24 and 40 as filed 06/07/2022 are the current claims hereby under examination. 

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 11-26, filed 06/07/2022, with respect to the claim rejections under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new rejection presented below.

Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11, 14-20, 22, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 20110191059 A1) in view of Lastovich (US 20080275318 A1).
Regarding Claim 1, Farrell discloses an analyte monitoring system ([0002], a fluid analyte meter) comprising:
an analyte sensor ([0066], fluid analyte measurement system 100) comprising: (i) one or more sensors configured to generate sensor measurements indicative of an analyte level in a first medium ([0066], test sensor 130 is configured to receive a fluid sample), wherein the sensors include a temperature transducer ([0126], second temperature sensing device within the meter) configured to generate a sensor temperature measurement ([0126], value for the temperature measurement), and the sensor measurements include the sensor temperature measurement ([0126], a reading is taken from T.sub.PORT each time a prediction of the ambient temperature is being made), and (ii) a transceiver interface ([0071], interface element 170 that enables the meter module 110 to connect with the portable device 190 through interface element 175. Examples of connections between the interface elements 170, 175 may include USB- or RFID-related elements) configured to convey the sensor measurements (See Fig. 1 and [0070], meter module 110 and/or the portable device 190 can include a processor and an interface 160, 175 to assist with the downloading and/or analysis of data, for example, blood glucose readings and time-stamp information, retrieved or stored on the respective devices); and
a transceiver ([0070], portable device 190) comprising: (i) a sensor interface ([0070], interface 175) configured to receive the sensor measurements conveyed by the analyte sensor ([0070], assist with the downloading and/or analysis of data, for example, blood glucose readings and time-stamp information, retrieved), and 
(ii) a processor ([0070], portable device 190 can include a processor) configured to adjust the sensor temperature measurement ([0078], temperature prediction algorithms can be implemented on the microcontroller or processor) and calculate an analyte level in the first medium using at least the adjusted sensor temperature measurement and one or more of the sensor measurements ([0078], for use in calculating an analyte concentration), 
wherein adjusting the sensor temperature measurement comprises:
calculating a rate of change of the temperature of the analyte sensor using at least the sensor temperature measurement and one or more sensor temperature measurements received previously from the analyte sensor ([0093], A rate of change of the periodic meter temperature readings can be determined using the most recent temperature measurement and the temperature measurement just before the most recent measurement.); and
calculating the adjusted sensor temperature measurement using at least the sensor temperature measurement ([0118], process then proceeds to step 990 to check if a fluid sample was applied to the meter, and then to step 995 where an analyte concentration test is conducted using the value determined for the term T) and the calculated rate of change of the temperature of the analyte sensor ([0094], The value of the initial T.sub.PREDICTED remains the same until meter thermal stability is achieved--that is, T.sub.PREDICTED is not changed until the rate of change of the measured temperature stays below a threshold value after a series of consecutive temperature measurements, such as, for example, after three consecutive measurements).
However, Farrell does not explicitly disclose that the analyte level is calculated for a second medium.
Lastovich teaches devices for measuring blood glucose levels in a subject ([0003]) comprising calculating an analyte level in a second medium using at least one or more of the sensor measurements (Claim 1, measuring the detectable signal of the sensor produced by said sensor upon exposure to said interstitial fluid, and d) correlating the signal produced by the sensor to the level of blood glucose, thereby determining the levels of blood glucose in the subject). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Farrell to include calculating the analyte concentration in a second medium as taught by Lastovich to reduce the effects of time lag on the sensor system (Lastovich [0048]).

Regarding Claim 2, Farrell further discloses wherein the analyte sensor further comprises a housing ([0059], housing of a fluid analyte meter) and an analyte indicator on or in at least a portion of an exterior surface of the sensor housing ([0067], An electrochemical test sensor typically includes a plurality of electrodes and a fluid-receiving area that contains an enzyme. The fluid-receiving area includes a reagent for converting an analyte of interest--for example, glucose--in a fluid sample--for example, blood--into a chemical species that is electrochemically measurable. In [0069], meter module 110 receives and engages the test sensor 130).

Regarding Claim 3, Farrell further discloses wherein the sensor temperature measurement is a measurement of temperature inside the housing of the analyte sensor ([0007], temperature sensor is disposed within the housing), and the adjusted sensor temperature measurement is an estimate of a temperature of the analyte indicator ([0078], thermistor 330 can be disposed near the port 302 where the test sensor is inserted).
	
Regarding Claim 4, Farrell further discloses wherein the adjusted sensor temperature measurement accounts for a lag between the temperature inside the housing of the analyte sensor and the temperature of the analyte indicator ([0096], If the threshold rate of change of measured meter temperature is exceeded, and thus, meter thermal stability is compromised, the meter can terminate subtracting the constant .DELTA.T from subsequent measured meter temperatures and instead "lock in" the last predicted temperature value--that is, the last measured meter temperature minus the constant .DELTA.T before meter thermal stability was compromised--as the present T.sub.PREDICTED).

Regarding Claim 7, Farrell further discloses wherein calculating the analyte level in the second medium using at least the adjusted sensor temperature measurement and the one or more of the sensor measurements comprises:
calculating an analyte level in the first medium using at least the adjusted sensor temperature measurement and the one or more of the sensor measurements ([0221], At step 3250, a determination of fluid analyte concentration is then made using an algorithm that includes the predicted ambient temperature).
And Lastovich teaches calculating an analyte level in a second medium using at least the calculated analyte level in the first medium (Claim 1, measuring the detectable signal of the sensor produced by said sensor upon exposure to said interstitial fluid, and d) correlating the signal produced by the sensor to the level of blood glucose, thereby determining the levels of blood glucose in the subject). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Farrell to include calculating the analyte concentration in a second medium as taught by Lastovich to reduce the effects of time lag on the sensor system (Lastovich [0048]).

Regarding Claim 8, Farrell discloses the analyte monitoring system of claim 1 as described above. 
However, Farrell does not explicitly disclose the system further comprising a temperature sensor configured to generate a temperature measurement, wherein the processor is configured to adjust the sensor temperature measurement using at least the temperature measurement generated by the temperature sensor.
Farrell teaches in a separate embodiment that the fluid analyte meter can also include one or more thermistors or other types of temperature sensing device including one sensor disposed near the port where the test strip is located and one temperature sensor can further be located in the microcontroller ([0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including a temperature sensor near the port as disclosed by Farrell to include an additional sensor within the microcontroller as taught Farrell to allow additional temperature readings to be collected ([0078]). 
Farrell further teaches that a processor is configured to adjust the sensor temperature measurement using at least the temperature measurement generated by the temperature sensor ([0221]], a prediction of ambient temperature is made based on the difference of the temperature value determined at step 3230 and the latest value of temperature rise determined in the algorithm illustrated in FIG. 31. The values used in the processes depicted in Fig. 31 include the data acquired from the temperature change of the two-sensor system shown in Fig. 29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate the adjusted temperature based on the temperature transducer and the temperature sensor as taught by Farrell to allow for the determination of target temperature rise for a wider range of power consumption levels for the fluid analyte system ([0210])

Regarding Claim 11, modified Farrell teaches the analyte monitoring system of claim 8 as described above.
However, modified Farrell does not explicitly teach wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the transceiver using at least the temperature measurement generated by the temperature sensor and one or more temperature measurements generated previously by the temperature sensor. Farrell teaches that the system can include multiple additional temperature sensor disposed in various position of the system (See the rejection above for claim 8) and Farrell teaches that adjusting the temperature measurement of meter comprising calculating a rate of change of the temperature using at least the temperature measurement generated by the temperature transducer and one or more temperature measurements generated previously by the temperature transducer ([0093], A rate of change of the periodic meter temperature readings can be determined using the most recent temperature measurement and the temperature measurement just before the most recent measurement.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including monitoring a temperature change of a sensor as disclosed by Farrell to include determining a rate of change as taught by Farrell to maintain a predicted temperature during thermal instability ([0096]). 

Regarding Claim 9, Farrell discloses an analyte monitoring system ([0002], a fluid analyte meter), comprising:
an analyte sensor ([0066], fluid analyte measurement system 100) comprising: (i) one or more sensors configured to generate sensor measurements indicative of an analyte level in a first medium ([0066], test sensor 130 is configured to receive a fluid sample), wherein the sensors include a temperature transducer ([0126], second temperature sensing device within the meter) configured to generate a sensor temperature measurement ([0126], value for the temperature measurement), and the sensor measurements include the sensor temperature measurement, and (ii) a transceiver interface ([0071], interface element 170 that enables the meter module 110 to connect with the portable device 190 through interface element 175. Examples of connections between the interface elements 170, 175 may include USB- or RFID-related elements) configured to convey the sensor measurements (See Fig. 1 and [0070], meter module 110 and/or the portable device 190 can include a processor and an interface 160, 175 to assist with the downloading and/or analysis of data, for example, blood glucose readings and time-stamp information, retrieved or stored on the respective devices); and
a transceiver ([0070], portable device 190) comprising: (i) a sensor interface ([0070], interface 175) configured to receive the sensor measurements conveyed by the analyte sensor ([0070], assist with the downloading and/or analysis of data, for example, blood glucose readings and time-stamp information, retrieved), and 
and (iii) a processor ([0070], portable device 190 can include a processor) configured to adjust the sensor temperature measurement ([0078], temperature prediction algorithms can be implemented on the microcontroller or processor) and calculate an analyte level in the first medium using at least the adjusted sensor temperature measurement and one or more of the sensor measurements ([0078], for use in calculating an analyte concentration).
However, Farrell does not explicitly disclose  the transceiver comprises a temperature sensor configured to generate a temperature measurement, wherein the processor is configured to adjust the sensor temperature measurement using at least the temperature measurement generated by the temperature sensor, and wherein the analyte level is calculated for a second medium. Farrell teaches a separate embodiment wherein the transceiver and meter can be integrated into one device ([0074], integrated fluid analyte device 200, as illustrated in FIG. 2, can incorporate the components and functions of the portable device 190 with the components and functions of the meter module 110) which can comprise more than one temperature sensor ([0078], one or more thermistors or other types of temperature sensing devices. For example, a thermistor 330 can be disposed near the port 302 where the test sensor is inserted. A microcontroller with an embedded temperature sensor 340 can also be disposed within the meter 300), and wherein the processor is configured to adjust the sensor temperature measurement using at least the temperature measurement generated by the temperature sensor ([0127], the equation for determining the ambient temperature includes both the port temperature (the temperature transducer) and the temperature of the microcontroller (the temperature sensor) and is adjusted based on the constant K). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transceiver disclosed by Farrell to include a temperature sensor used for adjusted the temperature measurement as taught by Farrell to more accurately determine the ambient temperature of the system. 
	Lastovich teaches devices for measuring blood glucose levels in a subject ([0003]) comprising calculating an analyte level in a second medium using at least one or more of the sensor measurements (Claim 1, measuring the detectable signal of the sensor produced by said sensor upon exposure to said interstitial fluid, and d) correlating the signal produced by the sensor to the level of blood glucose, thereby determining the levels of blood glucose in the subject). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Farrell to include calculating the analyte concentration in a second medium as taught by Lastovich to reduce the effects of time lag on the sensor system (Lastovich [0048]).

Regarding Claim 5, Farrell further teaches wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the analyte sensor using at least the sensor temperature measurement and one or more sensor temperature measurements received previously from the analyte sensor ([0093], A rate of change of the periodic meter temperature readings can be determined using the most recent temperature measurement and the temperature measurement just before the most recent measurement.).

Regarding Claim 6, Farrell further discloses wherein adjusting the sensor temperature measurement comprises calculating the adjusted sensor temperature measurement using at least the sensor temperature measurement ([0118], process then proceeds to step 990 to check if a fluid sample was applied to the meter, and then to step 995 where an analyte concentration test is conducted using the value determined for the term T) and the calculated rate of change of the temperature of the analyte sensor ([0094], The value of the initial T.sub.PREDICTED remains the same until meter thermal stability is achieved--that is, T.sub.PREDICTED is not changed until the rate of change of the measured temperature stays below a threshold value after a series of consecutive temperature measurements, such as, for example, after three consecutive measurements).

Regarding Claim 14, Farrell discloses a method (Abstract, system for a meter configured to determine an analyte concentration of a fluid sample) comprising:
using one or more sensors of an analyte sensor to generate sensor measurements indicative of an analyte level in a first medium ([0190], at step 2289, a user waits for an analyte concentration test to be completed. The analyte concentration test. As described in [0067] and [0068], the test sensor 130 is an electrochemical test sensor. An electrochemical test sensor typically includes a plurality of electrodes and a fluid-receiving area that contains an enzyme. The fluid-receiving area includes a reagent for converting an analyte of interest--for example, glucose--in a fluid sample--for example, blood--into a chemical species that is electrochemically measurable), 
wherein the sensors include a temperature transducer ([0126], second temperature sensing device within the meter), and the sensor measurements include a sensor temperature measurement generated by the temperature transducer ([0126], value for the temperature measurement is taken each time a prediction is made);
using a transceiver interface of the analyte sensor ([0071], interface element 170 that enables the meter module 110 to connect with the portable device 190 through interface element 175. Examples of connections between the interface elements 170, 175 may include USB- or RFID-related elements) to convey the sensor measurements (See Fig. 1 and [0070], meter module 110 and/or the portable device 190 can include a processor and an interface 160, 175 to assist with the downloading and/or analysis of data, for example, blood glucose readings and time-stamp information, retrieved or stored on the respective devices);
using a sensor interface ([0070], interface 175) of a transceiver ([0070], portable device 190) to receive the sensor measurements conveyed by the analyte sensor (See Fig. 1 and [0070], meter module 110 and/or the portable device 190 can include a processor and an interface 160, 175 to assist with the downloading and/or analysis of data, for example, blood glucose readings and time-stamp information, retrieved or stored on the respective devices);
using the transceiver to adjust the sensor temperature measurement ([0078], temperature prediction algorithms can be implemented on the microcontroller or processor), wherein adjusting the sensor temperature measurement comprises:
calculating a rate of change of the temperature of the analyte sensor using at least the sensor temperature measurement and one or more sensor temperature measurements received previously from the analyte sensor ([0093], A rate of change of the periodic meter temperature readings can be determined using the most recent temperature measurement and the temperature measurement just before the most recent measurement); and
calculating the adjusted sensor temperature measurement using at least the sensor temperature measurement ([0118], process then proceeds to step 990 to check if a fluid sample was applied to the meter, and then to step 995 where an analyte concentration test is conducted using the value determined for the term T) and the calculated rate of change of the temperature of the analyte sensor ([0094], The value of the initial T.sub.PREDICTED remains the same until meter thermal stability is achieved--that is, T.sub.PREDICTED is not changed until the rate of change of the measured temperature stays below a threshold value after a series of consecutive temperature measurements, such as, for example, after three consecutive measurements),
using the transceiver to calculate an analyte level in a first medium using at least the adjusted sensor temperature measurement and one or more of the sensor measurements ([0078], temperature prediction algorithms can be implemented on the microcontroller or processor to determine an accurate ambient temperature for use in calculating an analyte concentration). 
However, Farrell does not explicitly disclose using the transceiver to calculate an analyte level in a second medium.
Lastovich teaches methods for measuring blood glucose levels in a subject ([0003]) comprising calculating an analyte level in a second medium using at least one or more of the sensor measurements (Claim 1, measuring the detectable signal of the sensor produced by said sensor upon exposure to said interstitial fluid, and d) correlating the signal produced by the sensor to the level of blood glucose, thereby determining the levels of blood glucose in the subject). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farrell including calculating an analyte level based on an adjusted temperature in a first medium to include calculating the analyte concentration in a second medium as taught by Lastovich to reduce the effects of time lag on the sensor system (Lastovich [0048]).

Regarding Claim 15, Farrell further discloses wherein the analyte sensor further comprises a housing ([0059], housing of a fluid analyte meter) and an analyte indicator on or in at least a portion of an exterior surface of the sensor housing ([0067], An electrochemical test sensor typically includes a plurality of electrodes and a fluid-receiving area that contains an enzyme. The fluid-receiving area includes a reagent for converting an analyte of interest--for example, glucose--in a fluid sample--for example, blood--into a chemical species that is electrochemically measurable. In [0069], meter module 110 receives and engages the test sensor 130), wherein the sensor temperature measurement is a measurement of temperature inside the housing of the analyte sensor ([0007], temperature sensor is disposed within the housing), and the adjusted sensor temperature measurement is an estimate of a temperature of the analyte indicator ([0078], thermistor 330 can be disposed near the port 302 where the test sensor is inserted).

Regarding Claim 16,  Farrell further discloses wherein the adjusted sensor temperature measurement accounts for a lag between the temperature inside the housing of the analyte sensor and the temperature of the analyte indicator ([0096], If the threshold rate of change of measured meter temperature is exceeded, and thus, meter thermal stability is compromised, the meter can terminate subtracting the constant .DELTA.T from subsequent measured meter temperatures and instead "lock in" the last predicted temperature value--that is, the last measured meter temperature minus the constant .DELTA.T before meter thermal stability was compromised--as the present T.sub.PREDICTED).

Regarding Claim 19, Farrell further discloses wherein calculating the analyte level in the second medium using at least the adjusted sensor temperature measurement and the one or more of the sensor measurements comprises:
calculating an analyte level in the first medium using at least the adjusted sensor temperature measurement and the one or more of the sensor measurements ([0221], At step 3250, a determination of fluid analyte concentration is then made using an algorithm that includes the predicted ambient temperature).
And Lastovich teaches calculating an analyte level in a second medium using at least the calculated analyte level in the first medium (Claim 1, measuring the detectable signal of the sensor produced by said sensor upon exposure to said interstitial fluid, and d) correlating the signal produced by the sensor to the level of blood glucose, thereby determining the levels of blood glucose in the subject). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Farrell to include calculating the analyte concentration in a second medium as taught by Lastovich to reduce the effects of time lag on the sensor system (Lastovich [0048]).

Regarding Claim 20, Farrell further discloses using a temperature sensor to generate a temperature measurement (the equation in [0127] includes both a temperature measurement from the temperature transducer in the port and a temperature sensor in the microcontroller), wherein adjusting the sensor temperature measurement comprises using at least the temperature measurement generated by the temperature sensor (before the rate of change of the ambient temperature can be calculated to determine the adjusted temperature, the ambient temperature is determined based on the measurements of the sensor and transducer).

Regarding Claim 22, modified Farrell teaches the method of claim 20 as described above. 
However, modified Farrell does not explicitly teach wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the transceiver using at least the temperature measurement generated by the temperature sensor and one or more temperature measurements generated previously by the temperature sensor. Farrell teaches that the system can include multiple additional temperature sensor disposed in various position of the system (See the rejection above for claim 8) and Farrell teaches that adjusting the temperature measurement of meter comprising calculating a rate of change of the temperature using at least the temperature measurement generated by the temperature transducer and one or more temperature measurements generated previously by the temperature transducer ([0093], A rate of change of the periodic meter temperature readings can be determined using the most recent temperature measurement and the temperature measurement just before the most recent measurement.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including monitoring a temperature change of a sensor as disclosed by Farrell to include determining a rate of change as taught by Farrell to maintain a predicted temperature during thermal instability ([0096]). 

Regarding Claim 40,  (New) A method comprising:
Farrell discloses a method (Abstract, system for a meter configured to determine an analyte concentration of a fluid sample) comprising:
using one or more sensors of an analyte sensor to generate sensor measurements indicative of an analyte level in a first medium ([0190], at step 2289, a user waits for an analyte concentration test to be completed. The analyte concentration test. As described in [0067] and [0068], the test sensor 130 is an electrochemical test sensor. An electrochemical test sensor typically includes a plurality of electrodes and a fluid-receiving area that contains an enzyme. The fluid-receiving area includes a reagent for converting an analyte of interest--for example, glucose--in a fluid sample--for example, blood--into a chemical species that is electrochemically measurable), 
wherein the sensors include a temperature transducer ([0126], second temperature sensing device within the meter), and the sensor measurements include a sensor temperature measurement generated by the temperature transducer ([0126], value for the temperature measurement is taken each time a prediction is made);
using a transceiver interface of the analyte sensor ([0071], interface element 170 that enables the meter module 110 to connect with the portable device 190 through interface element 175. Examples of connections between the interface elements 170, 175 may include USB- or RFID-related elements) to convey the sensor measurements (See Fig. 1 and [0070], meter module 110 and/or the portable device 190 can include a processor and an interface 160, 175 to assist with the downloading and/or analysis of data, for example, blood glucose readings and time-stamp information, retrieved or stored on the respective devices);
using a sensor interface ([0070], interface 175) of a transceiver ([0070], portable device 190) to receive the sensor measurements conveyed by the analyte sensor (See Fig. 1 and [0070], meter module 110 and/or the portable device 190 can include a processor and an interface 160, 175 to assist with the downloading and/or analysis of data, for example, blood glucose readings and time-stamp information, retrieved or stored on the respective devices);
using the transceiver ([0078], temperature prediction algorithms can be implemented on the microcontroller or processor) to use a temperature measurement generated by the temperature sensor to adjust the sensor temperature measurement (“temperature prediction algorithms” are temperatures adjusted based on the rate of change of the temperature);
and calculating an analyte level in a first medium using at least the adjusted sensor temperature measurement and one or more of the sensor measurements ([0078], temperature prediction algorithms can be implemented on the microcontroller or processor to determine an accurate ambient temperature for use in calculating an analyte concentration).
However, Farrell does not explicitly disclose using a temperature sensor of the transceiver to generate a temperature measurement; using the transceiver to use at least the temperature measurement generated by the temperature sensor to adjust the sensor temperature measurement; and using the transceiver to calculate an analyte level in a second medium using at least the adjusted sensor temperature measurement and one or more of the sensor measurements.
Farrell teaches a separate embodiment wherein the transceiver and meter can be integrated into one device ([0074], integrated fluid analyte device 200, as illustrated in FIG. 2, can incorporate the components and functions of the portable device 190 with the components and functions of the meter module 110) which can comprise more than one temperature sensor ([0078], one or more thermistors or other types of temperature sensing devices. For example, a thermistor 330 can be disposed near the port 302 where the test sensor is inserted. A microcontroller with an embedded temperature sensor 340 can also be disposed within the meter 300); using at least the temperature measurement generated by the temperature sensor to adjust the sensor temperature measurement ([0127], the equation for determining the ambient temperature includes both the port temperature (the temperature transducer) and the temperature of the microcontroller (the temperature sensor) and is adjusted based on the constant K). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the transceiver disclosed by Farrell to include using a temperature sensor for adjusted the temperature measurement as taught by Farrell to more accurately determine the ambient temperature of the system.
Lastovich teaches a method for measuring blood glucose levels in a subject ([0003]) comprising calculating an analyte level in a second medium using at least one or more of the sensor measurements (Claim 1, measuring the detectable signal of the sensor produced by said sensor upon exposure to said interstitial fluid, and d) correlating the signal produced by the sensor to the level of blood glucose, thereby determining the levels of blood glucose in the subject). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Farrell to include calculating the analyte concentration in a second medium as taught by Lastovich to reduce the effects of time lag on the sensor system (Lastovich [0048]).

Regarding Claim 17, Farrell further discloses wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the analyte sensor using at least the sensor temperature measurement and one or more sensor temperature measurements received previously from the analyte sensor ([0093], A rate of change of the periodic meter temperature readings can be determined using the most recent temperature measurement and the temperature measurement just before the most recent measurement.).

Regarding Claim 18, Farrell further discloses wherein adjusting the sensor temperature measurement comprises calculating the adjusted sensor temperature measurement using at least the sensor temperature measurement ([0118], process then proceeds to step 990 to check if a fluid sample was applied to the meter, and then to step 995 where an analyte concentration test is conducted using the value determined for the term T) and the calculated rate of change of the temperature of the analyte sensor ([0094], The value of the initial T.sub.PREDICTED remains the same until meter thermal stability is achieved--that is, T.sub.PREDICTED is not changed until the rate of change of the measured temperature stays below a threshold value after a series of consecutive temperature measurements, such as, for example, after three consecutive measurements).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 20110191059 A1) and Lastovich (US 20080275318 A1) as applied to claims 8 and 20 above, and further in view of Gupta (US 20190212323 A1).
Regarding Claim 10, modified Farrell teaches the analyte monitoring system of claim 8 as described above.
However, modified Farrell does not explicitly teach wherein the adjusted sensor temperature measurement accounts for a lag between a temperature measured by the temperature sensor and the temperature of the analyte indicator. 
Gupta teaches an apparatus for accurately measuring physiological parameters such as blood analyte level ([0004]) wherein an adjusted temperature measurement accounts for a lag between a temperature measured by the temperature sensor and the temperature of the analyte indicator ([0190], delay and a lag of signals of the on-board temperature sensor and peroxide-based electrode (in response to the temperature step) are characterized via comparison to the signals of the COTS temperature sensor. The delay and lag of the on-board temperature sensor and peroxide-based sensing electrode are utilized to generate a model for correcting temporal mismatch (delay and/or lag) between the temperature and peroxide-based sensing elements). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusted temperature measurement disclosed by Farrell to account for a lag in the measurement as taught by Gupta to temporally match measurements before application (Gupta [0190]).

Regarding Claim 21, modified Farrell teaches the method of claim 20 as described above.
However, modified Farrell does not explicitly teach wherein the adjusted sensor temperature measurement accounts for a lag between a temperature measured by the temperature sensor and the temperature of the analyte indicator.
Gupta teaches an apparatus for accurately measuring physiological parameters such as blood analyte level ([0004]) wherein an adjusted temperature measurement accounts for a lag between a temperature measured by the temperature sensor and the temperature of the analyte indicator ([0190], delay and a lag of signals of the on-board temperature sensor and peroxide-based electrode (in response to the temperature step) are characterized via comparison to the signals of the COTS temperature sensor. The delay and lag of the on-board temperature sensor and peroxide-based sensing electrode are utilized to generate a model for correcting temporal mismatch (delay and/or lag) between the temperature and peroxide-based sensing elements). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusted temperature measurement disclosed by Farrell to account for a lag in the measurement as taught by Gupta to temporally match measurements before application (Gupta [0190]).
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 12-13 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 12 and 23, the prior art relied upon above, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest wherein adjusting the sensor temperature measurement comprises calculating the adjusted sensor temperature measurement using at least the temperature measurement generated by the temperature sensor and the calculated rate of change of the temperature of the transceiver along with calculating the adjusted sensor temperature measurement using at least the sensor temperature measurement and the calculated rate of change of the temperature of the analyte sensor. 
The closest prior art of record includes Farrell (US 20110191059 A1) who discloses adjusting the sensor measurement based only on the sensor temperature measurement and the calculated rate of change of the temperature of the analyte sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791